Broyles, C. J.
1. Under the ruling in Taylor v. State, 25 Ga. App. 500 (1, 2) (103 S. E. 740), and the facts of the instant ease, the verdict was authorized by the evidence.
2. All the grounds of the amendment to the motion for a new trial are based upon alleged errors in the charge of the court. However, when the excerpts from the charge complained of are considered in the light of the facts of the case and the charge as a whole, no material or harmful error appears.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.